Citation Nr: 1207816	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In another August 2008 rating decision, the RO granted service connection for diabetes mellitus, type II, as associated with herbicide exposure, and evaluated the disability as 20 percent disabling.  The Veteran did not appeal that decision.

In January 2010, the Veteran testified before the undersigned at a travel board hearing held at the RO.  A transcript has been incorporated into the record.  The record was held open for 60 days to allow for the submission of additional evidence for which he submitted a signed waiver of RO review.  Additional evidence was received at the RO and has been incorporated into the record.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and exposure to Agent Orange is presumed. 

2.  The left median neuropathy of the left upper extremity was not affirmatively shown to have had onset during service; and left median neuropathy of the left upper extremity, first diagnosed after service, is unrelated to an injury, disease, or event, including exposure to Agent Orange, of service origin.

3.  A current diagnosis of peripheral neuropathy or any neuropathy disorder pertaining to the right upper extremity has not been shown.

4.  The current diagnosis of peripheral neuropathy of the left and right distal lower extremities is related to the service-connected diabetes mellitus.   


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service, nor is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by service, nor is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  Peripheral neuropathy of the left lower extremity is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

4.  Peripheral neuropathy of the right lower extremity is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange). 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service. 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in March 2008, the amendment is applicable to the current claim. 

The Veteran is seeking service connection for peripheral neuropathy of the left and right upper extremities and for the left and right lower extremities, which he contends resulted from diabetes mellitus, for which he is service-connected.  Secondary service connection is awarded when a disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Neuropathy Disorder of the Left and Right Upper Extremities

The service treatment records contain no complaints or requests for treatment regarding any aspect of a neuropathy disorder in any extremity.  Private treatment records in the claims file begin in 2007.  Though they contain repeated complaints regarding pain, numbness, and cramping of the bilateral feet and legs, there is no such report regarding the left or right upper extremity.  See April 2007, July 2007, August 2007.

In July 2007, the Veteran underwent a nerve conduction study.  The left and right upper extremity were tested.  Overall, the study found that the minimal nerve conduction criteria for diabetic polyneuropathy were not meet for any extremity.  Regarding the upper extremity, the study found there was mild left median neuropathy.  This study did not conclude with any findings for the right upper extremity.

The Veteran was afforded a VA diabetes mellitus examination in April 2008.  To that examiner he reported he had "severe" diabetic neuropathy and that he had pain, numbness and tingling in his feet; however, this examination report did not note any such complaint for his upper extremities.  

He was also afforded a VA peripheral neuropathy examination in April 2008.  To this VA examiner he reported pain in his hands.  The VA peripheral nerves examiner noted the July 2007 private nerve conduction study that found mild left hand median neuropathy.  The VA examiner conducted a sensory examination and found no sensory loss in the bilateral hands or upper extremities.  The VA examiner did not note any assessment regarding either the left or right upper extremity.

The Veteran submitted a January 2010 private physician's statement that he had treated the Veteran for three years for diabetes and diabetic peripheral neuropathy.  However, the private physician did not specify in which extremity the Veteran suffered from neuropathy.  

Before the undersigned in January 2010, the Veteran testified to experiencing pain, cramping, tingling and numbness in all of his limbs, to include his arms.  He also reported that he had to stop bowling because he could not feel his finger tips and that he could no longer play golf because he could not swing the golf club properly.  However, the Board observes that he did not report that he had been told by a clinician that he had peripheral neuropathy in both his left and right upper extremities that was related to his diabetes.  

The Veteran submitted a private evaluation in February 2010.  He reported pain, burning sensations, and numbness in his left upper extremity.  There was no mention of the right upper extremity.  In particular, he reported numbness in the index, middle, and ring finger of the left hand, though no weakness.  He did experience severe pain and spasm in that hand, the left hand.  Following a sensory examination, the private clinician noted his left hand symptoms had a less clear etiology (than the diabetic neuropathy the clinician found in the lower extremities).  

Later in February 2010, the Veteran underwent a nerve conduction study.  The chief complaint only pertained to the distal lower extremities.  There was no assessment or impression given regarding the upper extremities at all.    

With respect to the right upper extremity, the Board finds that there is no assessment of record from any clinician identifying any pathology associated with that limb.  While the Veteran is competent to report right upper extremity symptoms he experienced, as he did in his testimony before the undersigned, he is not competent to opine or assess a pathology as complicated and internal as one pertaining to a neuropathy disorder of the right upper extremity.  This is a non-observable pathological process that is clearly beyond the expertise of a layperson to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

None of the private evaluations dated in 2007 included any reports of symptoms in the right upper extremity.  The July 2007 nerve conduction test did include the upper extremities; however, there was no assessment reached for the right upper extremity.  As well, while the Veteran sought a private evaluation in February 2010, he complained about the left hand.  There was no mention or assessment of any neurological pathology for the right hand.  

Service connection may only be granted for a current disability, regardless of the theory of service connection; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992). 

On that basis, his claim seeking service connection for peripheral neurology of the right upper extremity fails as no disability has been identified for that extremity. 

Regarding the left upper extremity, after a review of the record, detailed above, the only assessment attributed to the left upper extremity has been the July 2007 nerve conduction study assessment of mild left median neuropathy.  

The other private evaluations dated in 2007 noted assessments of diabetic neuropathy; however, the Board observes the complaints noted by the clinicians pertained to the bilateral feet and legs.  As well, the January 2010 private clinician statement also referred to the Veteran suffering from diabetic neuropathy; however, the clinician did not specify the part of the body.  

The February 2010 evaluations included the Veteran's reports of symptoms that he has experienced in his left upper extremity; however, the clinician, Dr. F., not only did not assess diabetic or peripheral neuropathy, he did not reach an opinion as to the left upper extremity symptoms at all, other than to observe that their etiology was not clearly diabetic in origin.  The nerve conduction study given the Veteran later in February 2010 did not mention the upper extremities in the complaint to be considered and reached no assessment for the left upper extremity.  

There were no complaints or assessments of left median neuropathy in service.  The Veteran has not reported experiencing chronic symptoms of left median neuropathy in service or continuously since service.  Indeed, before the undersigned, he reported he had been experiencing the symptoms of pain, numbness, cramping and tingling for three years.  Therefore, the Board finds that he did not incur a left median neuropathy disorder in service and he has not experienced continuous symptoms since service.

While the Board has no cause to question the credibility of the Veteran's reports of having experienced symptoms in his left upper extremity, and he is competent to report the symptoms he has experienced, his lay opinion that his left upper extremity symptoms is peripheral neuropathy that is related to his diabetes mellitus is an opinion that has no probative value.  The nerve system of the left upper extremity is too complicated an internal system to lend itself to lay assessment.

In July 2007, the left upper extremity was assessed for mild median neuropathy.  As well, the record otherwise contains no report or opinion by a medical professional identifying any other left upper extremity disorder or linking it to service or to any event occurring in service, or to the Veteran's other service-connected disability, diabetes mellitus.  

As the weight of the evidence demonstrates no left upper extremity disease in service, no chronic symptoms of a left upper extremity disorder in service, and no continuous symptoms of a left upper extremity disorder after service, the evidence of record does not support a nexus to service on the basis of continuity of symptomatology. 

The Board also acknowledges the 2010 private evaluations noted that the Veteran served in Vietnam and had a history of Agent Orange exposure.  Acute and subacute peripheral neuropathy are conditions which may be presumed to be caused by exposure to herbicides.  As noted above, he had service in Vietnam and is therefore presumed to have been exposed to herbicides. 

However, VA regulation defines "acute and subacute peripheral neuropathy" as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e).  The Veteran's neurological symptoms did not appear until many years after he was exposed to herbicides in service.  Therefore, his neurological symptoms may not be presumed to be caused by herbicide exposure.

A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994). 

There is no competent evidence of record relating the mild left median neuropathy to any aspect of the Veteran's service or to his service-connected diabetes mellitus, his sole service-connected disability, to date.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left upper extremity neuropathy disorder, assessed as mild left median neuropathy, to include as secondary to service-connected diabetes mellitus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Accordingly, service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, is denied.

Peripheral Neuropathy of the Left and Right Lower Extremities

The service treatment records contain no complaints, reported symptoms, or requests for treatment for any aspect of neuropathy of the bilateral lower extremities.  

Private treatment records in the claims file include an April 2007 evaluation that noted the Veteran had diabetes mellitus and that he complained about cramps and tingling in the feet.  The private clinician assessed "parathesia."  In July 2007, he underwent a nerve conduction study for both the upper extremities and lower extremities.  The report concluded that he did not meet the minimal conduction criteria for diabetic polyneuropathy, and that for the lower extremities, the study results were consistent with mild bilateral L5 radiculopathy.  Despite these results, in an August 2007 private evaluation, the private clinician assessed diabetic neuropathy, noting the Veteran still reported numbness in his feet.

After filing his claim in March 2008, the Veteran was afforded a VA diabetes mellitus examination in early April 2008.  To that examiner he reported having "severe" diabetic neuropathy for which he took medication three times a day.  

Later in April 2008, the Veteran was afforded a VA peripheral nerves examination.  Though the VA examiner was not provided the claims file, he interviewed the Veteran and plainly reviewed a copy of the private July 2007 nerve conduction study.  The VA examiner noted that this private July 2007 study showed the Veteran did not meet the minimal nerve conduction criteria for diabetic neuropathy.  The Veteran reported less sensation to pinprick and light touch in the feet; however, the examiner detected no objective sensory loss.  The assessment was peripheral neuropathy of both lower extremities by history.

At hearing in January 2010, the Veteran submitted a statement, also dated January 2010, by a private physician, Dr. A., who reported treating the Veteran for diabetes and diabetic neuropathy for the previous three years.  However, Dr. A provided no more specific information as to when the assessment of diabetic neuropathy had been made or by whom, nor did he make any reference to the July 2007 nerve conduction study, which was conducted less than three years prior, that found the Veteran did not meet the minimal nerve conduction criteria for diabetic neuropathy.  As such, Dr. A's general statement has little probative value.    

Following the hearing before the undersigned, the Veteran submitted a private evaluation, dated February 8, 2010.  The Veteran reported to Dr. F. that he had been told he had diabetic neuropathy.  Dr. F. conducted a sensory examination and noted the Veteran had stocking sensory loss almost to the tibial tubercle bilaterally to pinprick.  The assessment was stocking distribution neuropathy of both lower extremities which was quite consistent with diabetic neuropathy.  

Later that month, the Veteran underwent a nerve conduction study.  The chief complaint remained numbness, tingling, and pain in the distal lower extremities.  Following the study, Dr. F. assessed sensorimotor axonal and demyelinating peripheral neuropathy that was consistent with diabetic sensorimotor polyneuropathy.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral lower extremities' polyneuropathy is related to his service connected diabetes mellitus.  

Though his private treating physician assessed diabetic neuropathy in August 2007 along with diabetes mellitus, this neuropathy was assessed after a private July 2007 nerve conduction study found that not only that testing results did not meet the criteria for diabetic polyneuropathy, but that the study was consistent with mild bilateral L5 radiculopathy.  (The Veteran is not and never had been service-connected for any aspect of his lumbar spine.)  

An April 2008 VA peripheral nerves examination assessed only peripheral neuropathy by history, as the VA examiner found no objective evidence of sensory loss in the bilateral feet during the examination.  A private clinician reported that he had been treating the Veteran for both diabetes and diabetic neuropathy for the previous three years, in January 2010; however, this treatment period also overlapped with a negative nerve conduction study of July 2007.  

Finally, two private evaluations dated in February 2010 assessed nerve conduction study results that were consistent with diabetic polyneuropathy of the bilateral lower extremities.  

Giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection for peripheral neuropathy of the left and right lower extremities, as secondary to service-connected diabetes mellitus, is warranted. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As the Board has already granted service connection for peripheral neuropathy of the left and right lower extremities, any discussion regarding the application of VCAA is moot.  

For the claims for peripheral neuropathy of the left and right upper extremities, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements.   

The March 2008 letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  This letter was also sent prior to the August 2008 rating decision.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, the March 2008 notice provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained the service treatment records and determined that the Veteran had no VA outpatient treatment records.  Indeed, he never reported VA treatment.  Further, he submitted private treatment records in support of his claim.  Additionally, he was provided an opportunity to set forth his contentions during the travel board before the undersigned in January 2010. 

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in April 2008.  The Board finds that the VA peripheral nerves examination was adequate for evaluation purposes.  Specifically, the examiner interviewed the Veteran and clearly reviewed the July 2007 nerve conduction study, in addition to having conducted a physical examination and issued an opinion. 

Moreover, there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd,
 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for peripheral neuropathy of the left upper extremity is denied.  

Service connection for peripheral neuropathy of the right upper extremity is denied.  

Service connection for peripheral neuropathy of the left lower extremity is granted.    

Service connection for peripheral neuropathy of the right lower extremity is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


